Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
In claim 5, the acute angle between the 2nd and 3rd plurality of cutters.
In claim 6, each of the 3rd plurality of apertures being smaller than each of the second plurality of apertures.
Support for these claimed features can be found in paragraph 0080, but not currently illustrated.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim 5 is objected to because of the following informalities:  
On line 3 of claim 5, “slider” should be –slicer--.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al.(4,372,184) in view of Billingsly (WO 2004/108998) and Crittenden et al.(6,871,673).
Fisher shows a device with most of the recited limitations as follows;
a housing (54,24) assembly defining an inner volume including a cylindrical portion, the housing assembly comprising 
a chopper (48) positioned along the central axis within the cylindrical portion, the chopper comprising a first plurality of cutters (48) extending radially relative to the central axis, wherein each cutter of the first plurality of cutters 
a slicer (76) positioned along the central axis within the cylindrical portion, the slicer abutting the chopper and comprising a second plurality of cutters (76) arranged in a grid (see figure 3), wherein each cutter of the second plurality of cutters having 
	As see in strikethrough above, Fisher is missing three things;
		1 – the threaded connection at each end of the housing
		2 – the blades being sharpened at both ends
		3 – The aperture size of 0.05mm-10mm.	
Examiner takes Official Notice that it is well known for fluid conveying housing pipes in cutter machines to have threaded connections.  An example of this is Billingsly (34,36, figure 6).  Additional examples can be provided if challenged, as this is common.  It would have been obvious to one of ordinary skill to have made Fisher’s pipe housings to have threaded ends, as is well known and taught by Billingsly and others, since this is known for the same purpose of connecting pipe housing sections in fluid conveyance cutters.
Examiner takes Official Notice that it is well known for cutters to have sharpened edges at both ends, for the purpose of being able to flip the cutter and expose a fresh, undulled cutting edge.  An example of this is Crittenden (18,20).  Additional examples can be provided if challenged, as this is well known.  It would have been obvious to one of ordinary skill to have further modified Fisher by making his blades sharpened at both ends, as is well known and taught by Crittenden and others, in order to double the life expectancy of the blades by flipping them.
Examiner takes Official Notice that it is common for french fries to have a width between 0.05mm and 10mm.  This is based on Examiner’s personal enjoyment of french fries prior to the date of Applicant’s filing.  It would have been obvious to one of ordinary skill to have made Fisher’s blades 76 spaced between 0.05mm and 10mm (5-10mm being typical), in order to make french fries an appropriate size.
	With respect to claim 2, Fisher has 2 housing members (24, 54).
	In regard to claim 9, Fisher has a second chopper (46).

Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Made of record but not relied on are numerous patents showing multiple stacked cutters.
Applicant’s arguments against the rejections under 35 USC 112b are persuasive, in light of the amendments to the claims.  Accordingly, these the 112b rejections have been dropped.
The objections to the claims and specification are also dropped, in light of the amendments to the claims.  However, a new objection in claim 5 results from the claim amendments.
	The previous indication of allowable subject matter has been mooted by the (almost) complete overhaul of claim 1.  However, the indication of allowable subject matter in Claim 5-7 remains.
	Please feel free to call the Examiner anytime if you would like to float any claim amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724